Citation Nr: 0936999	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  09-23 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1959 to 
August 1959 and from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision, 
issued in October 2008, wherein the RO denied the Veteran's 
claims for service connection.  The Veteran perfected a 
timely appeal with respect to that decision.  

In September 2009, the Veteran testified at a Travel Board 
video-conference hearing before the undersigned Veterans' Law 
Judge.  A copy of the hearing transcript has been reviewed 
and has been associated with the claims file.


FINDINGS OF FACT

1.  There is no competent evidence linking the Veteran's 
bilateral hearing loss to service.  

2.  There is no competent evidence linking the Veteran's 
tinnitus to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2008).  

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

In this appeal, a September 2008 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the Veteran, what information and evidence would be obtained 
by VA, and that he should send the information describing 
additional evidence or the evidence itself to the VA.  The 
letter also provided notice as to how disability ratings and 
effective dates are assigned (if service connection is 
granted), and the type of evidence that impacts these types 
of determinations, consistent with Dingess.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all available records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, private treatment 
records, and the results from a March 2009 VA audiological 
examination.  The Board notes that the Veteran submitted his 
VCAA Notice Response in September 2008, indicating that he 
had been made aware of the evidence and information that VA 
would need to substantiate his claims.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative, 
as well as the testimony provided by the Veteran at this 
September 2009 hearing.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims decided herein.  Considering 
the claim for service connection for hearing loss and 
tinnitus in light of the record and the governing legal 
authority, the Board finds that the claims must be denied.

II. Service Connection

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt is one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

III.  Analysis

The Veteran, during his September 2009 hearing, stated that 
he was exposed to acoustic trauma while on active duty 
working in the machine shop and as a result, he had developed 
bilateral hearing loss and tinnitus.  The Veteran stated that 
he did not wear ear protection while working the machine 
shop.  

During an August 1958 in-service audiological examination a 
pure tone test was conducted and revealed the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
5
10
0
5
5
LEFT
5
10
10
30
14


During an April 1962 in-service audiological examination a 
pure tone test was conducted and revealed the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
0
0
5
5
3
LEFT
5
5
5
5
5

Under the provisions of 38 C.F.R. § 3.385, the Veteran's 
hearing, as reported in the 1958 and 1962 examination 
results, would not be considered disabling.  

The Veteran submitted the results of a privately conducted 
pure tone audiogram.  The test result is not dated.  
Additionally, the Board is precluded from interpreting and 
applying these graphic results to the criteria of 38 C.F.R. § 
3.385 in order to determine the severity of any hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).

October and November 2008 private treatment records showed 
that the Veteran was diagnosed with hearing loss and 
tinnitus.  A pure tone audiogram was included in the record, 
but as stated above, the Board is precluded from interpreting 
and applying the graphic results to the criteria of 38 C.F.R. 
§ 3.385.  Id.

The Veteran was afforded a VA examination in March 2009.  The 
Veteran stated that he was a machinist on the flightline and 
wore no ear protection.  He denied occupational post-service 
exposure to acoustic trauma and stated that his recreational 
exposure was limited to chainsaw use with ear protection.  
The Veteran stated that he was currently suffering from 
bilateral tinnitus, which began about twenty to thirty years 
ago.  

During a contemporaneous VA audiological examination, a pure 
tone test was conducted and revealed the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
15
45
60
36.25
LEFT
20
20
45
55
35

Speech recognition scores were 96 in the right ear and 96 in 
the left ear.  Under the provisions of 38 C.F.R. § 3.385, the 
Veteran's impaired hearing is considered a disability.  The 
examiner diagnosed the Veteran with moderate to moderately 
severe bilateral hearing loss.  The VA examiner opined that 
the late onset of tinnitus is felt to be not caused by or of 
the result of noise exposure or acoustic trauma due to 
military service.  Today's hearing was felt to be less likely 
as not caused by or as a result of noise trauma during 
military service.  The examiner indicated that he had 
reviewed the Veteran's claims file.  The examiner noted 
audiological examinations conducted in 1958 and 1962 which 
demonstrated normal hearing.  The Veteran reported his 
tinnitus onset to be twenty to thirty years ago-this would 
be late onset.  Therefore, this examiner feels that today's 
reported late onset of bilateral tinnitus is not caused by or 
a result of noise trauma during military service.  The 
identified hearing loss today is felt to be less likely as 
not caused by or the result of noise trauma during military 
service.  This opinion was based upon service provided 
audiological examinations which showed normal hearing 
bilaterally.  

As stated above, in order to establish a service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In the instant case there is medical evidence of current 
disability, the Veteran has been diagnosed with bilateral 
hearing loss and tinnitus.  Additionally, the Veteran has 
provided lay testimony that his current disabilities were 
related to an in-service occurrence.  The Board notes that 
the Veteran has not alleged that he suffered from tinnitus 
while in service.  However, in order to establish a claim for 
service connection there must be medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Here, there is no such nexus.  In this 
regard, the March 2009 VA examiner provided a negative nexus 
opinion and found the Veteran's bilateral hearing loss and 
tinnitus to be less likely as not caused by or the result of 
noise trauma during military service.  Consequently, in the 
absence of evidence linking bilateral hearing loss and 
tinnitus to service, the Board does not find that the 
competent medical evidence of record supports the Veteran's 
claims, and the claims must be denied.


	(CONTINUED ON NEXT PAGE)








In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the Veteran's 
claims, the doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


